Case 19-32992-jal       Doc 29      Filed 04/21/20    Entered 04/21/20 11:50:26      Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                                      OF THE
                          WESTERN DISTRICT OF KENTUCKY


In the Matter of:                                     }
                                                      }     Case No. 19-32992
Jason Shankle                                         }
Farrah Shankle                                        }
                                                      }     Chapter 13
                                                      }
Debtors                                               }


                          AMENDED ORDER OF CONFIMRATION

        This matter having come before the Court upon the Motion of the Debtors, and this Court

being otherwise sufficiently advised,

        IT IS HEREBY ORDERED that the Debtors’ Motion is GRANTED, and that the

Order of Confirmation entered on November 7, 2019, is hereby amended to include claim #3 of

KHEAA in the unsecured amount of $35,229.36.

        IT IS FURTHER ORDERED that the Debtors’ plan payment shall increase from

$1,540.00 per month to $1,770.00 per month beginning in May 2020 to allow the plan to pay out

in 60 months as proposed.

        A copy of this Order is mailed to the Debtors, Counsel for Debtors, and the Trustee and

to all scheduled creditors and parties in interest.

Submitted by:

Julie Ann O’Bryan
Counsel for Debtors
1717 Alliant Avenue, Suite 17
Louisville, KY 40299                                         Dated: April 21, 2020

Phone: (502) 339-0222
Fax: (502) 339-0046
julie@obryanlawoffices.com
